Citation Nr: 0414733	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-19 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1974 to March 1995.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2003 decision by the RO 
which, in part, denied service connection for PTSD.  

In the Written Brief Presentation, dated in January 2004, the 
representative appears to have raised the additional issue of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.  This issue is not inextricably 
intertwined with the issue on appeal and has not been 
developed for appellate consideration.  Accordingly, the 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  The preponderance of the competent medical evidence 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.  

4.  The veteran does not currently have PTSD as a result of 
military service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5106, 5107, 
5126, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.  

In the instant case, the Board finds that the duty to assist 
and notify as contemplated by applicable provisions, 
including the VCAA, have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Regarding the 
representative's generalized assertion that the VA "has 
failed to properly apply" the VCAA of 2000, the Board points 
out that the veteran and his representative were informed of 
the enactment of VCAA and of VA's duty to assist by letter in 
August 2002.  The veteran was also provided with a PTSD 
Questionnaire and asked to provide detailed information 
concerning the alleged stressors that he believes are the 
cause of his claimed PTSD.  The letter fully explained the 
need for detailed information, including the dates, places, 
and stressor incidents in order that VA could attempt to 
verify the claimed stressors.  The letter also included a 
toll free number that the veteran could call if he had any 
questions or problems understanding the letter or the 
information requested.  In response, the veteran did not 
report any specific stressor incident and provided only 
general information.  The veteran and his representative were 
also provided with the appropriate regulations regarding VA's 
duty to assist under VCAA and were given explicit examples of 
the types of stressor information needed to verify the 
claimed stressors in the statement of the case issued in 
April 2003.  

Despite VA's attempts to obtain necessary information from 
the veteran which could be used to attempt to confirm any 
claimed stressor, he has not cooperated.  "The duty to 
assist in the development and adjudication of a claim is not 
a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  "If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Therefore, the Board finds that VA's duty to assist under the 
VCAA has been complied with to the extent possible.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

PTSD

In adjudicating a claim for service connection for PTSD, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressors occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  Id.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborates his testimony or statements.  
Zarycki, at 98.  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence, as 
a whole, does not support a finding of service connection for 
PTSD.  

A review of the service medical records, including his 
retirement examination from service in September 1994, were 
silent for any abnormalities or diagnosis referable to a 
psychiatric disorder.  In fact, the veteran specifically 
denied any history of depression or excessive worry, loss of 
memory, or nervous trouble of any sort on a Report of Medical 
History at the time of his retirement examination.  His 
service personnel records show that he was a tank maintenance 
supervisor when he was sent to Southwest Asia in 1991.  He 
was not authorized to wear the Combat Infantry Badge and was 
not awarded any medals or decorations for valor.  The records 
do not show that he was ever in combat.  

The veteran made no mention of any psychiatric problems on 
his original application for VA compensation benefits in 
April 1995, nor did he report any such problems when examined 
by VA in November 1995, August 1996, February 1998, or March 
1999.  The first reported complaints of PTSD were on a VA 
psychological evaluation by a psychology intern in October 
2001.  Although the report included a detailed history of the 
veteran's military service, post-service complaints, and 
objective findings, there was little information pertaining 
to any specific stressor incident during military service.  
The veteran reported that his duties in Southwest Asia 
included that of a "tank commander." He described, in vague 
terms, that "he shot at the enemy in other wheeled vehicles 
then drove by and saw what he and his division had done."  
He also reported that he had to handle "bags of body parts 
for two weeks."  Psychological test scores on the 
Mississippi Scale for Combat (MSC) were above the cutoff for 
a diagnosis of PTSD.  The diagnoses included PTSD and major 
depressive disorder.  Additional VA mental progress notes 
contain the diagnosis of PTSD, but do not include any 
specific findings or discussion of symptoms related to 
military service.  The veteran's complaints related to his 
current financial and marital difficulties.  

The veteran was afforded a VA PTSD examination in February 
2003 to determine the nature and etiology of his psychiatric 
problems.  The examiner reviewed the claims file and provided 
a detailed history of the veteran's military service, medical 
history, and subjective complaints.  The examiner noted that 
the veteran had a history of depression and alcohol abuse for 
many years prior to his tour of duty in Southwest Asia, and 
that he had a 20-year history of sleep disturbance (again, 
prior to Southwest Asia).  The examiner indicated that at 
worst, the veteran complained of some subclinical symptoms 
that are associated with PTSD, but that he did not have a 
symptom pattern consistent with the diagnosis.  The examiner 
also discussed the October 2001 VA psychological test 
results.  The examiner noted that the veteran had obtained a 
score of 133 on the MSC test which was inconsistent with the 
clinical presentation and degree of combat that the veteran 
reported and represented an exaggeration of symptom severity.  
Mental status examination showed no evidence of a psychosis 
or any significant evidence of psychiatric impairment.  The 
veteran indicated that he was quite depressed due to his 
current financial and marital problems.  However, the 
examiner noted that none of his stressors were related to 
military service.  Overall, the clinical impression was 
adjustment disorder with mixed emotional features secondary 
to multiple life stressors, unrelated to military service.  
The examiner opined that the veteran did not meet the 
diagnostic criteria for a diagnosis of PTSD either in terms 
of an identified stressor that would meet the criterion A for 
a diagnosis of PTSD, or symptom presentation.  

The Board finds that the preponderance of the competent 
medical evidence of record establishes that the veteran does 
not, in fact, meet the diagnostic criteria for PTSD.  The 
Board attaches significant weight to the February 2003 VA 
PTSD opinion obtained for the express purpose of clarifying 
the veteran's psychiatric picture.  The report is most 
persuasive as it included a detailed analysis of all of the 
evidence of record, including the favorable diagnosis, and 
offered a rational basis for its conclusion.  It is also 
significant that this opinion was rendered in light of the 
DSM-IV criteria, which utilizes a more subjective standard 
for diagnosing PTSD.  38 C.F.R. § 4.125 (2003); see also 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

The only favorable evidence are the VA outpatient records and 
psychological tests which relied predominantly on the 
veteran's description of symptoms, and did not offer any 
discussion or analysis for its conclusion.  The Board is not 
required to accept an unsubstantiated medical opinion that 
alleged PTSD had its origins in service.  This is 
particularly true where there has been a considerable passage 
of time between putative stressful events recounted by a 
veteran and the onset of alleged PTSD.  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 
(1991).  

Although the veteran asserts that he has PTSD that is 
attributable to service, he, as a lay person, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

As there is no medical evidence of a diagnosis of PTSD based 
on any recognized stressor and the constellation of symptoms 
associated with that disorder, service connection for PTSD is 
denied.  


ORDER

Service connection for PTSD is denied.  




		
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



